Case 7:21-cv-01539-VB Document 18 Filed 07/20/21 Page 1of1

UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK 4

 

  

woe x |
SWITCH, LTD., : 2

Plaintiff, a
Vv, : ORDER
LUNAVI, INC. and GREEN HOUSE DATA, : 21 CV 1539 (VB)
INC., :

Defendants.
weenecnen-- wo x

 

On July 19, 2021, defendants moved to dismiss the complaint. (Doc. #17).

Accordingly, it is hereby ORDERED that, by no later than July 29, 2021, plaintiff must
notify the Court by letter whether it (i) intends to file an amended complaint in response to the
motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, it must file the amended complaint by no
later than 14 days after notifying the Court of its intent to do so, Within 21 days of such
amendment, defendants may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that they are relying
on the initially filed motion to dismiss.

Dated: July 20, 2021
White Plains, NY
SO ORDERED:

Vue

Vincent L. Briccetti
United States District Judge

 

 

 
